Exhibit 10.2

RESCISSION AGREEMENT

 

THIS RESCISSION AGREEMENT (“Agreement”) is entered into as of September 4, 2016,
by and between Digital Power Corporation and Digital Power Ltd. (collectively-
“DPC”), on the one hand, and Telkoor Telecom Ltd. and Telkoor Power Supplies
Ltd. (collectively- "TTL"), on the other hand. (Each of DPC and TTL shall be
referred to as a “Party” and, collectively, the “Parties”.)

 

WHEREAS on September 4, 2016 Digital Power Corporation, Telkoor Telecom Ltd and
Philou Ventures, LLC entered into a Securities Purchase Agreement (“SPA”); and

 

WHEREAS the Parties acknowledge that there are several outstanding financial
issues between them under that certain IP Agreement, dated August 25, 2010,
between Digital Power Corporation and Telkoor Power Supplies Ltd. (as amended)
and under that certain Manufacturing Rights Agreement, dated December 31, 2012,
between Digital Power Corporation and Telkoor Telecom Ltd., as well as some
other amounts currently due from TTL to DPC and from DPC to TTL, including but
not limited to an amount due from DPC to TTL for chief financial officer
services (other than the Current CFO Fees) (all such financial claims and
amounts due by the Parties to each other, the "Claimed Debts"); and

 

Whereas on the Effective Date, Digital Power Corporation will pay Telkoor
Telecom Ltd an amount of US$8,000 for chief financial officer services provided
during July-August 2016 (the "Current CFO Fees").

 

WHEREAS the parties agreed in the SPA to enter into this Agreement, the purpose
of which is to eliminate the Claimed Debts between the Parties; and

 

WHEREAS on the Effective Date (as defined below), Telkoor Telecom Ltd. will
purchase 1,136,666 shares of common stock owned by Digital Power Corporation in
Telkoor Telecom Ltd. (the "Purchased Shares") for their depreciated cost in
Digital Power Corporation's financial statements as of June 30, 2016 (the
"Shares Purchase Price").

 

 

NOW THEREFORE, in consideration of the covenants and agreements contained herein
and other good and valuable consideration the sufficiency of which is hereby
acknowledged the Parties agree as follows:

 

1.

This Agreement is subject to the closing of the SPA, and shall become effective
upon the closing date of the SPA (the “Effective Date”).

 

2.

Upon the Effective Date, the Claimed Debts of the Parties shall be eliminated.

 

3.

The Parties hereby forever indemnify, release and discharge each other (and
their respective affiliates, subsidiaries, agents, employees, officers,
directors, shareholders, representatives or fiduciaries) from any and all
claims, actions, causes of action, suits, debts, accounts reckoning, covenants,
contracts, and demands of every nature and kind whatsoever and howsoever
arising, whether known or unknown, suspected or unsuspected, in law or equity
which they and their successors ever had, in each case by reason of or arising
directly or indirectly from the Claimed Debts.

 

4.

In order to facilitate the payment for the Purchased Shares, prior to the
Effective Date Telkoor Telecom Ltd. will instruct Philou Ventures, LLC to
transfer directly to Digital Power Corporation on the Effective Date an amount
equal to the Shares Purchase Price in lieu of such amount being transferred to
Telkoor Telecom Ltd. as part of the Purchase Price (as defined in SPA).

 

 
 1

--------------------------------------------------------------------------------

 



 

5.

This Agreement may not be amended except by an instrument in writing signed by
each of the Parties hereto.

 

6.

Any notice or communication with respect to this Agreement must be in writing
and will be deemed given: (i) when delivered if delivered personally (including
by courier); (ii) on the seventh (7th) business day after mailing, if mailed,
postage prepaid, by registered or certified mail (return receipt requested);
(iii) on the third day after mailing if sent by a nationally recognized
overnight delivery service which maintains records of the time, place, and
recipient of delivery; or (iv) upon receipt of a confirmed transmission, if sent
by email or facsimile transmission. For purposes of notice, the addresses of the
Parties shall be:

 

If to DPC:

 

Digital Power Corporation

48430 Lakeview Blvd

Fremont, California 94538-3158

Attention: Amos Kohn, Chief Executive Officer

Telephone:     (510) 657-2635

Facsimile:       (510) (510) 657-6634

Email:             akohn@digipwr.com

 

If to TTL:

Telkoor Telecom Ltd.

5 Giborei Israel

Netanya 42293 Israel

Attention: Ben-Zion Diamant, Chief Executive Officer

Telephone:     (972) 9 863 2310

Facsimile:       (972) 9 865 8444

Email:             bdiamant@telkoortelecom.com

 

7.

This Agreement shall be governed solely and exclusively by and construed in
accordance with the internal laws of the State of California without regard to
the conflicts of laws principles thereof. The Parties hereto hereby expressly
and irrevocably agree that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement shall be brought solely in a
federal or state court located in the County of Alameda, California. By its
execution hereof, the Parties hereby covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the State of
California and agree that any process in any such action may be served upon any
of them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in the State of California. The Parties hereto
expressly and irrevocably waive any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
person jurisdiction with respect thereto. In the event of any such action or
proceeding, the Party prevailing therein shall be entitled to payment from the
other Party hereto of its reasonable counsel fees and disbursements.

 

8.

In the event that any provision in this Agreement shall be determined to be
invalid, illegal or unenforceable in any respect, the remaining provisions of
this Agreement shall not be in any way impaired, and the illegal, invalid or
unenforceable provision shall be fully severed from this Agreement and there
shall be automatically added in lieu thereof a provision as similar in terms and
intent to such severed provision as may be legal, valid and enforceable.

 

9.

This Agreement constitute the entire contract between the Parties hereto
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings between the Parties with respect
to such subject matter.

 

 
2 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

  DIGITAL POWER CORPORATION

 

TELKOOR TELECOM LTD.

 

                                            By:

/s/Amos Kohn

 

By:

/s/ Ben-Zion Diamant

 

  Name: Amos Kohn

 

Name:

Ben-Zion Diamant

 

  Title: President & Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

  DIGITAL POWER LTD.   TELKOOR POWER SUPPLIES LTD.                   By: /s/
Jake Moir   By: /s/ Ben-Zion Diamant     Name: Jake Moir   Name: Ben-Zion
Diamant     Title: Managing Director   Title: Chief Executive Officer  

 

 

3